By the Court.
The action by the female plaintiff is in tort to recover compensation for personal injuries alleged to have been caused to her by the negligence of a servant of the defendant operating its motor vehicle in the course of his employment. The only question argued by the defendant is that this plaintiff is barred from recovery because of her own contributory negligence. The evidence on this point need not be narrated in detail. The plaintiff was injured while as a pedestrian she was crossing a street in Boston. Whether she ought to have stopped in order to let the defendant’s motor vehicle pass in front of her or whether she had a right in the exercise of reasonable judgment for her own safety to undertake to pass in front of the approaching truck, G. L. c. 90, § 14, as amended, was a question of fact and could not be ruled as matter of law. The case at bar falls within the authority of cases like Gauthier v. Quick, 250 Mass. 258, Newman v. Hill, 250 Mass. 578, and Hutchinson v. H. E. Shaw Co. 273 Mass. 51.
Because the female plaintiff was entitled to go to the jury, the case of her husband was also rightly submitted to the jury.

Exceptions overruled.